DETAILED ACTION
This is a response to the Amendment to Application # 16/530,875 filed on March 25, 2021 in which claims 1, 5, 12, and 18 were amended.  

Continued Examination Under 37 C.F.R. § 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114. Applicant's submission filed on March 25, 2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending, of which claim 5 is objected to; claims 1-4, 6-11, and 18-20 are rejected under 35 U.S.C. § 103; and claims 12-17 are allowable.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 


This application currently names joint inventors. In considering patentability of the claims, the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicants are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 1-3, 6, 8, 10, 11, 18, and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Filippova et al., US Patent 9,336,186 (hereinafter Filippova 186) in view of Filippova et al., US Patent 10,229,111 (hereinafter Filippova 111), in further view of Tadayon et al., US Publication 2014/0079297 (hereinafter Tadayon), as cited on the Notice of References Cited dated September 8, 2020, in further view of Bao et al., US Publication 2019/0278843 (hereinafter Bao).

Regarding claim 1, Filippova 186 discloses computer method for generating a compressed sentence of a sentence, the method comprising “receiving a sentence, the sentence comprising a plurality of segments” (Filippova 186 col. 6, ll. 46-57) by receiving natural language such as sentences that comprise multiple components (i.e., a plurality of segments). Additionally, Filippova 186 discloses “determining a probability for each of the plurality of segments, each probability corresponding to a likelihood of the segment being included in a potential compressed sentence” (Filippova 186 col. 6, ll. 46-57 and col. 16, ll. 32-44) by breaking down the components and determining their lexical features, which are later disclosed to include a probability corresponding to the likelihood that the segment associated with a label is more likely to occur. Further, Filippova 186 discloses “scoring each of the plurality of segments based on the determined probabilities” (Filippova 186 col. 15, ll. 44-55) by disclosing that weights (i.e., scores) are generated based on a list of factors including the above discussed probabilities. Moreover, Filippova 186 discloses “determining a pre-defined number of candidate compressed sentences and their corresponding ranks based on the scores, each candidate compressed sentence including a subset of the plurality of segments” (Filippova 186 col. 21, ll.45-54) by selecting a number of candidates based on a length constraint (i.e., a pre-defined number of candidates). Finally, Filippova 186 discloses “re-ranking the candidate compressed sentences based on a grammatical accuracy score for each of the candidate compressed sentences” (Filippova 186 col. 16, ll. 30-31 and col. 17, ll. 30-33) by recalculating the optimal compression solution at every step (i.e., re-ranking), which is based on the use of negatives (i.e., a form of grammatical accuracy).
Filippova 186 does not appear to explicitly disclose “wherein the probability is based on an emission probability score and a transition probability score associated with the segment;” “wherein the grammatical accuracy score is based on a combination of probabilities that the subset of the plurality of segments is grammatically correct;” or “presenting, via a user interface, a selected compressed sentence from among the candidate compressed sentences based on the re-ranking, the compressed sentence being the candidate compressed sentence with a highest rank among the candidate compressed sentences.”
However, Filippova 111 discloses “presenting, via a user interface, a selected compressed sentence from among the candidate compressed sentences” (Filippova 111 col. 8, ll. 25-32). Further, one of ordinary skill in the art prior to the effective filing date of the present invention would have recognized that when Filippova 186 was combined with Filippova 111, the presented results of Filippova 111 would have been chosen according to the process of Filippova 186. Thus, the combination of Filippova 186 and Filippova 111 at least teaches and/or suggests the claimed limitation “presenting, via 
Filippova 186 and Filippova 111 are analogous art because they are from the “same field of endeavor,” namely that of sentence compression methods. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Filippova 186 and Filippova 111 before him or her to modify the sentence compression method of Filippova 186 to include the results display of Filippova 111.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(D). Filippova 186 teaches the “base device” for compressing sentences. Further, Filippova 111 teaches the “known technique” for displaying the results of a sentence compression method that is applicable to the base device of Filippova 186. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system because the combination merely involves displaying the results that were already determined.

The combination of Filippova 186 and Filippova 111 does not appear to explicitly disclose “wherein the probability is based on an emission probability score and a transition probability score associated with the segment” or “wherein the grammatical accuracy score is based on a combination of probabilities that the subset of the plurality of segments is grammatically correct.”
However, Tadayon discloses a method for compressing sentences based on probabilities, “wherein the probability is based on an emission probability score and a transition probability score associated with the segment” (Tadayon ¶ 411) by using a Markov model including a transition probability. One of ordinary skill in the art prior to the effective filing date would have understood a Markov model to require an emission probability score and a transition probability score as input,1 thus making the classification result of the Markov model “based on an emission probability score and a transition probability score.”
Filippova 186, Filippova 111, and Tadayon are analogous art because they are from the “same field of endeavor,” namely that of sentence compression methods. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Filippova 186, Filippova 111, and Tadayon before him or her to modify the probability determination of Filippova 186 and Filippova 111 to include the Markov model for probability determination of Tadayon.
The motivation/rationale for doing so would have been that of simple substitution. See KSR Int’l Co v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(B). The combination of Filippova 186 and Filippova 111 differs from the claimed invention by including a different probability algorithm in place of the claimed probability algorithm. Further, Tadayon teaches that Markov models using the claimed algorithm were well known in the art. One of ordinary skill in the art could have predictably substituted the Markov model of Tadayon for the algorithm of Filippova 186 and Filippova 111 because both merely determine the probabilities used in sentence compression.

The combination of Filippova 186, Filippova 111, and Tadayon does not appear to explicitly disclose “wherein the grammatical accuracy score is based on a combination of probabilities that the subset of the plurality of segments is grammatically correct.”
However, Bao discloses a system for handling natural language text that determines the grammatical accuracy of text including the step of “wherein the grammatical accuracy score is based on 
Filippova 186, Filippova 111, Tadayon, and Bao are analogous art because they are from the “same field of endeavor,” namely that of natural language processing. Additionally, the examiner notes that both Bao and the present invention are also within the same field of endeavor because they are both classified in CPC classification G06F402 for natural language processing.  
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Filippova 186, Filippova 111, Tadayon, and Bao before him or her to modify the grammatical accuracy probability of Filippova 186, Filippova 111, and Tadayon to include the combination of probabilities of Bao.
The motivation for doing so would have been the use of combinations of probabilities of grammatical accuracy results in faster text matching. (Bao ¶¶ 6-7). 

Regarding claim 2, the combination of Filippova 186, Filippova 111, Tadayon, and Bao discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Filippova 186, Filippova 111, Tadayon, and Bao discloses “wherein the probabilities are determined based at least in part on linguistic features associated with each of the plurality of segments” (Filippova 186 col. 9, l. 20-col. 10, l. 48) by giving examples of a plurality of linguistic features being used in the determination. Further, the combination of Filippova 186, Filippova 111, Tadayon, and Bao discloses “wherein the linguistic features include one or more of: parts-of-speech, syntactic dependency, shape, and named entity” (Filippova 186 col. 9, ll. 20-31) where the features include “parts-of-speech.”

claim 3, the combination of Filippova 186, Filippova 111, Tadayon, and Bao discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Filippova 186, Filippova 111, Tadayon, and Bao discloses “wherein the emission probability score indicates a probability of including the corresponding segment considered individually, and wherein the transition probability score indicates a likelihood of including the corresponding segment based on one or more previous segments of the plurality of segments being determined to have a zero probability of being included in the potential compressed sentence” (Tadayon ¶ 411) because one of ordinary skill in the art would understand that an emission probability score is understood to represent the probability that an observation exists3 and because the observations of Tadayon are based on an object individually, the emission probability score of the Markov model of Tadayon, it would then be a probability corresponding to the segment individually. Further, one of ordinary skill in the art would understand that a transmission probability is a probability that a state exists at a given future time based on a different state existing at a previous time4 (i.e., based on one or more previous segments). Because the transition probability is the probability that a state exists (i.e., is 1) it is also, conversely, the probability that the state has zero probability. In other words, if the transition probability of S2 is ¾, (i.e., a 1 probability of being included), it is also a ¼ probability of not being true (i.e., a 0 probability of being included).

Regarding claim 6, the combination of Filippova 186, Filippova 111, Tadayon, and Bao discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Filippova 186, Filippova 111, Tadayon, and Bao discloses “wherein the candidate compressed where the candidates are re-ranked according to a compression according to a language model based score.

Regarding claim 8, the combination of Filippova 186, Filippova 111, Tadayon, and Bao discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Filippova 186, Filippova 111, Tadayon, and Bao discloses “dividing the sentence into the plurality of segments” (Filippova 186 col. 6, ll. 46-57) by receiving natural language such as sentences that comprise multiple components (i.e., a plurality of segments). Further, the combination of Filippova 186, Filippova 111, Tadayon, and Bao discloses “scoring each of the plurality of segments based at least in part on scores for each previous segment of the plurality of segments” (Bao ¶ 24) by disclosing that previous N-Grams are used in the scoring calculation.

Regarding claim 10, the combination of Filippova 186, Filippova 111, Tadayon, and Bao discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Filippova 186, Filippova 111, Tadayon, and Bao discloses “wherein at least one segment of the plurality of segments is a phrase.” (Filippova186 col. 6, ll. 36-45).

Regarding claim 11, the combination of Filippova 186, Filippova 111, Tadayon, and Bao discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Filippova 186, Filippova 111, Tadayon, and Bao discloses “identifying an overall score for each of the candidate compressed sentences based on the corresponding scores of the subset of the plurality of segments included in the associated candidate compressed sentence” (Filippova 186 col. 9, ll. 20-31 and col. 14, ll. 23-34) by determining a sentence to return based on the probability weights (i.e., and overall score). Further, the combination of Filippova 186, Filippova 111, Tadayon, and Bao discloses “re-by recalculating the optimal compression solution at every step (i.e., re-ranking), which is based on the grammatical accuracy.

Regarding claim 18, Filippova 186 discloses a sentence compression system comprising “one or more hardware processors and memory configured to provide computer program instructions to the one or more hardware processors” (Filippova 186 col. 3, l. 63-col. 4, l.3). Additionally, Filippova discloses “a sentence compression navigation environment configured to use the one or more hardware processors to: receive a sentence, the sentence including a plurality of segments” (Filippova 186 col. 6, ll. 46-57) by receiving natural language such as sentences that comprise multiple components (i.e., a plurality of segments). Further, Filippova 186 discloses “divide the sentence into the plurality of segments” (Filippova 186 col. 6, ll. 46-57) by “break[ing] down [the] received natural language input into multiple components.” Moreover, Filippova 186 discloses “determine a probability for each of the plurality of segments, each probability corresponding to a likelihood of the segment being included in a potential compressed sentence” (Filippova 186 col. 6, ll. 46-57 and col. 16, ll. 32-44) by breaking down the components and determining their lexical features, which are later disclosed to include a probability corresponding to the likelihood that the segment associated with a label is more likely to occur. Likewise, Filippova 186 discloses “determine a pre-defined number of candidate compressed sentences based on the probabilities, each candidate compressed sentence including a subset of the plurality of segments” (Filippova 186 col. 21, ll.45-54) by selecting a number of candidates based on a length constraint (i.e., a pre-defined number of candidates). Finally, Filippova 186 discloses “determine a ranking the candidate compressed sentences based on a grammatical accuracy score for each of the candidate compressed sentences” (Filippova 186 col. 16, ll. 30-31 and col. 17, ll. 30-33) by recalculating the optimal compression solution at every step (i.e., re-ranking), which is based on the use of negatives (i.e., a form of grammatical accuracy).
Filippova 186 does not appear to explicitly disclose “wherein the probability is based on an emission probability score and a transition probability score associated with the segment;” “wherein the grammatical accuracy score is based on a probability that, for a particular segment of the plurality of segments, a previous segment is grammatically accurate;” or “identify a selected compressed sentence for presentation from among the candidate compressed sentences based on the ranking, the selected compressed sentence being the candidate compressed sentence with a highest rank among the potential compressed sentences.”
However, Filippova 111 discloses “identify a selected compressed sentence for presentation from among the candidate compressed sentences” (Filippova 111 col. 8, ll. 25-32). Further, one of ordinary skill in the art prior to the effective filing date would have recognized that when Filippova 186 was combined with Filippova 111, the presented results of Filippova 111 would have been chosen according to the process of Filippova 186. Thus, the combination of Filippova 186 and Filippova 111 at least teaches and/or suggests the claimed limitation “identify a selected compressed sentence for presentation from among the candidate compressed sentences based on the ranking, the selected compressed sentence being the candidate compressed sentence with a highest rank among the potential compressed sentences,” rendering it obvious. 
Filippova 186 and Filippova 111 are analogous art because they are from the “same field of endeavor,” namely that of sentence compression methods. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Filippova 186 and Filippova 111 before him or her to modify the sentence compression method of Filippova 186 to include the results display of Filippova 111.
KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(D). Filippova 186 teaches the “base device” for compressing sentences. Further, Filippova 111 teaches the “known technique” for displaying the results of a sentence compression method that is applicable to the base device of Filippova 186. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system because the combination merely involves displaying the results that were already determined.

The combination of Filippova 186 and Filippova 111 does not appear to explicitly disclose “wherein the probability is based on an emission probability score and a transition probability score associated with the segment” or “wherein the grammatical accuracy score is based on a probability that, for a particular segment of the plurality of segments, a previous segment is grammatically accurate.”
However, Tadayon discloses a method for compressing sentences based on probabilities, “wherein the probability is based on an emission probability score and a transition probability score associated with the segment” (Tadayon ¶ 411) by using a Markov model including a transition probability. One of ordinary skill in the art prior to the effective filing date would have understood a Markov model to require an emission probability score and a transition probability score as input,5 thus making the classification result of the Markov model “based on an emission probability score and a transition probability score.”
Filippova 186, Filippova 111, and Tadayon are analogous art because they are from the “same field of endeavor,” namely that of sentence compression methods. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Filippova 186, Filippova 111, and Tadayon before him or 
The motivation/rationale for doing so would have been that of simple substitution. See KSR Int’l Co v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(B). The combination of Filippova 186 and Filippova 111 differs from the claimed invention by including a different probability algorithm in place of the claimed probability algorithm. Further, Tadayon teaches that Markov models using the claimed algorithm were well known in the art. One of ordinary skill in the art could have predictably substituted the Markov model of Tadayon for the algorithm of Filippova 186 and Filippova 111 because both merely determine the probabilities used in sentence compression. 

The combination of Filippova 186, Filippova 111, and Tadayon does not appear to explicitly disclose “wherein the grammatical accuracy score is based on a probability that, for a particular segment of the plurality of segments, a previous segment is grammatically accurate.”
However, Bao discloses a system for handling natural language text that determines the grammatical accuracy of text including the step of “wherein the grammatical accuracy score is based on a probability that, for a particular segment of the plurality of segments, a previous segment is grammatically accurate” (Bao ¶¶ 24, 47) by using the previous N-Grams in the calculation.
Filippova 186, Filippova 111, Tadayon, and Bao are analogous art because they are from the “same field of endeavor,” namely that of natural language processing. Additionally, the examiner notes that both Bao and the present invention are also within the same field of endeavor because they are both classified in CPC classification G06F406 for natural language processing.  

The motivation for doing so would have been the use of combinations of probabilities of grammatical accuracy results in faster text matching. (Bao ¶¶ 6-7). 

Regarding claim 19, the combination of Filippova 186, Filippova 111, Tadayon, and Bao discloses the limitations contained in parent claim 18 for the reasons discussed above. In addition, the combination of Filippova 186, Filippova 111, Tadayon, and Bao discloses “wherein the plurality of segments are restricted to include less than a pre-determined number of words” (Filippova 186 col. 14, ll. 35-56) where the number of terms in the compressed sentence (i.e., the plurality of segments) is compared to a threshold value.

Claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable over Filippova 186 in view of Filippova 111, Tadayon, and Bao as applied to claim 1 above, and further in view of Li et al., US Publication 2013/0173604 (hereinafter Li).

Regarding claim 4, the combination of Filippova 186, Filippova 111, Tadayon, and Bao discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Filippova 186, Filippova 111, Tadayon, and Bao does not appear to explicitly disclose “wherein determining the probability for each of the plurality of segments further comprises using a Semi-Markov Random Field algorithm.”

Filippova 186, Filippova 111, Tadayon, Bao, and Li are analogous art because they are from the “same field of endeavor,” namely that of text processing. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Filippova 186, Filippova 111, Tadayon, Bao, and Li before him or her to modify the probability determination of Filippova 186, Filippova 111, Tadayon, and Bao to include the semi-Markov random field algorithm of Li.
The motivation/rationale for doing so would have been that of simple substitution. See KSR Int’l Co v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(B). The combination of Filippova 186, Filippova 111, Tadayon, and Bao differs from the claimed invention by including a different probability algorithm in place of the claimed semi-Markov random field algorithm. Further, Li teaches that using a semi-Markov random field algorithm to determine probability was well known in the art. One of ordinary skill in the art could have predictably substituted the semi-Markov random field algorithm of Li for probability algorithm of Filippova 186, Filippova 111, Tadayon, and Bao because both merely determine probability.

Claims 7, 9, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Filippova 186 in view of Filippova 111, Tadayon, and Bao as applied to claims 1 and 18 above, and further in view of Khatri et al., US Publication 2017/0213130 (hereinafter Khatri).

Regarding claim 7, the combination of Filippova 186, Filippova 111, Tadayon, and Bao discloses the limitations contained in parent claim 6 for the reasons discussed above. In addition, the combination of Filippova 186, Filippova 111, Tadayon, and Bao discloses “the training compressed sentences augmented with linguistic features, wherein the linguistic features include one or more of: part-of-speech tags, syntactic dependency tags, shape tags, and named entity tags” (Filippova 186 col. 5, l. 60-col.6, l. 12 and col. 9, ll. 20-31) where the training data is based on the features that include “parts-of-speech.”
The combination of Filippova 186, Filippova 111, Tadayon, and Bao does not appear to explicitly disclose “wherein the language model is trained using training compressed sentences as ground truth.”
However, Khatri discloses a text extraction method using a trained Recurrent Neural Network “wherein the language model is trained using training compressed sentences as ground truth” (Khatri ¶ 63).
Filippova 186, Filippova 111, Tadayon, Bao, and Khatri are analogous art because they are from the “same field of endeavor,” namely that of probability determination and text processing. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Filippova 186, Filippova 111, Tadayon, Bao, and Khatri before him or her to modify the training data of Filippova 186, Filippova 111, Tadayon, and Bao to include the use of the ground truth of Khatri.
The motivation for doing so would have been that the use of the ground truth data allows the results to be validated, thereby increasing the accuracy of the results, which is a desirable feature.

Regarding claims 9 and 20, the combination of Filippova 186, Filippova 111, Tadayon, and Bao discloses the limitations contained in parent claims 8 and 18 for the reasons discussed above. In addition, the combination of Filippova 186, Filippova 111, Tadayon, and Bao does not appear to explicitly disclose “wherein probabilities for each of the plurality of segments is determined based on a probability of the corresponding segment as compared to probabilities of all possible segments of the sentence.”
However, Khatri discloses “wherein probabilities for each of the plurality of segments is determined based on a probability of the corresponding segment as compared to probabilities of all possible segments of the sentence ” (Khatri ¶ 82) by indicating that all possible sentences are compared and retained.
Filippova 186, Filippova 111, Tadayon, Bao, and Khatri are analogous art because they are from the “same field of endeavor,” namely that of probability determination and text processing. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Filippova 186, Filippova 111, Tadayon, Bao, and Khatri before him or her to modify the text identification of Filippova 186, Filippova 111, Tadayon, and Bao to include the use of the all possible text of Khatri.
The motivation for doing so would have been that such identification is covers the maximum amount of information in determining the probabilities (Khatri ¶ 82).

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 12-17 are allowed.

Response to Arguments
Applicant’s arguments filed March 25, 2021, with respect to the rejection of claims 18-20 under 35 U.S.C. § 112 and the rejection of claims 12-17 under 35 U.S.C. § 103 (Remarks 10-16) have been fully considered and are persuasive. The rejection of claims 18-20 under 35 U.S.C. § 112 and the rejection of claims 12-17 under 35 U.S.C. § 103 have been withdrawn. 

Applicant’s arguments filed March 25, 2021, with respect to the rejections of claims 1-4, 6-11, and 18-20 under 35 U.S.C. § 103 related to the newly amended claim limitation (Remarks 10-12, 14-16) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Filippova 186, Filippova 111, Tadayon, and Bao.

Applicant's remaining arguments filed March 25, 2021, with respect to the rejection of claims 1-4, 5-11, and 18-20 under 35 U.S.C. § 103 related to the limitation “determining a probability for each of the plurality of segments, each probability corresponding to a likelihood of the segment being included in a potential compressed sentence, wherein the probability is based on an emission probability score and a transition probability score associated with the segment” (Remarks 12-14) have been fully considered but they are not persuasive. Specifically, Applicant argues that Tadayon does not disclose “determining a probability for each of the plurality of segments, each probability corresponding to a likelihood of the segment being included in a potential compressed sentence, wherein the probability is 

In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The presently argued limitation was never stated to be rejected over Tadayon in the previous office action. Instead, only the portion “wherein the probability is based on an emission probability score and a transition probability score associated with the segment” was rejected over Tadayon while the claim limitation as whole was rejected over the combination of Filippova 186, Filippova 111, and Tadayon. Therefore, Applicant’s argument is unpersuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Pötter, US Patent 7,167,825, System and method for compressing sentences using a combination of grammatical accuracy probabilities.
Ward et al., US Publication 2007/0067294, System and method for re-ranking text based on grammatical accuracy scores.
Lebanon, Guy & Lafferty, John; Cranking: Combining Rankings Using Conditional Probability Models On Permutations; Conference: Machine Learning, Proceedings of the Nineteenth International Conference (ICML 2002), University of New South Wales, Sydney, Australia, July 8-12, 2002; 8 Pages.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW R DYER/Primary Examiner, Art Unit 2176                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Ron Parr; Lecture 14: Hidden Markov Models; October 16, 2003; Duke University; § 14.2.3 Monitoring, Page 14-5.
        2 Although the Bao lists the CPC classification of G06F17/278, this was reclassified under G06F40 on January 1, 2020. See CPC Notice of Change 764, https://www.uspto.gov/web/patents/classification/cpc/pdf/CPCNOC764RP0650G06F.pdf for more details.
        3 Parr, § 14.1.3 Hidden Markov Models, 14-3.
        4 Parr, § 14.1.1 States, 14-1 – 14-2.
        5 Ron Parr; § 14.2.3 Monitoring, Page 14-5.
        6 Although the Bao lists the CPC classification of G06F17/278, this was reclassified under G06F40 on January 1, 2020. See CPC Notice of Change 764, https://www.uspto.gov/web/patents/classification/cpc/pdf/CPCNOC764RP0650G06F.pdf for more details.